Citation Nr: 0206289	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  97-24 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, 
New Mexico


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or at the 
housebound rate.  


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The appellant is the widow of the veteran who was retired 
from service on permanent physical disability in November 
1969 after having served over 20 years of active duty.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the RO dated in October 
and November 1997 that denied the benefits currently at 
issue.  This case was remanded by the Board in July 1998 for 
further development by the RO.  The case is now again before 
the Board for appellate consideration.   


FINDING OF FACT

1.  The evidence of record does not show that the appellant 
is in need of the aid and attendance of another person or 
that she is housebound.  

2.  The appellant failed, without good cause, to report for 
an examination needed to evaluate her claim.

CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for aid and attendance or by reason of being housebound have 
not been met.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. 
§ 3.351, 3.655 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100 et. 
seq. (West 1991 & Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The RO informed the appellant of the VCAA in a supplemental 
statement of the case dated in February 2002.  The appellant 
has been informed of the laws and regulations governing the 
claims for entitlement to special monthly pension based on 
the need for the regular aid and attendance of another person 
or at the housebound rate in a statement of the case dated in 
May 1997.  These actions have served to inform her of the 
evidence needed to substantiate her claim.

Moreover, the appellant was afforded an opportunity for a VA 
medical examination as result of the Board's July 1998 remand 
of the issue on appeal, but, as discussed further below, she 
chose not to appear at the time of the scheduled medical 
evaluation.  The clinical record relevant to the claims at 
issue on this appeal appears to be otherwise complete, and 
there is no indication in the record that significant, 
relevant evidence is available, but has not been considered.  
Therefore, no further evidentiary development appears to be 
necessary in regard to the appellant's claim for entitlement 
to special monthly pension based on the need for the regular 
aid and attendance of another person or at the housebound 
rate.

In view of the above, the Board concludes that no further 
action is necessary to assist the appellant in substantiating 
her claim.  The Board will therefore proceed to consider the 
merits of this claim on the basis of the evidence currently 
of record.  

Clinical records from a military medical facility reflect 
treatment during the 1980s and 1990s for foot discomfort with 
assessments that included plantar fasciitis, plantar 
callosus, and onychomycosis.  Treatment for generalized 
myofascitis, primarily affecting the claimant's shoulders, 
was also indicated.  

In a June 1995 statement, the claimant reported, essentially, 
that her monthly expenses exceeded her widow's pension.  She 
said that she suffered from a fungal infection on her toes 
that made it difficult for her to hold on to good paying 
jobs.  

In June 1997 the appellant was seen at a military medical 
facility with complaints of back pain, head pain, and 
tingling of feet and toes following a fall from a roof.  
Evaluation revealed tenderness to palpation in the 
paravertebral muscles from the thoracic spine to the coccyx 
area.  Straight leg raising was negative and there was full 
range of motion in the extremities.  Muscle strength in the 
lower extremities was 5/5 on flexion/extension.  Rectal tone 
was negative.  The impression was low back muscle strain.  

Pursuant to the Board's July 1998 remand the appellant was 
scheduled for a VA examination to determine her eligibility 
for aid and attendance or housebound status in March 2000.  
Computer generated documents indicate that she failed to 
appear for this examination.  A subsequent computer generated 
document indicates that the appellant was sent a certified 
letter informing her of the above examination.  It was noted 
that the appellant subsequently contacted the VA and said 
that she did not wished to be examined for aid and 
attendance.  She reportedly had misunderstood the nature of 
the benefits sought and could not take time off from work to 
be examined.  

Under the applicable regulations, when a surviving spouse who 
is entitled to death pension is in need of regular aid and 
attendance of another person or is housebound, an increased 
rate of pension is payable.  38 U.S.C.A. § 1541(d), (e); 
38 C.F.R. § 3.351(a)(5) (2001).  

For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such a person is 
helpless or so nearly helpless as to require the regular aid 
and attendance of another person.  38 C.F.R. § 3.351(b) 
(2001).  The criteria for establishing the need for aid and 
attendance are set forth under 38 C.F.R. § 3.351(c) (2001).  
The criteria for establishing the need for aid and attendance 
include consideration of whether the claimant is blind or so 
nearly blind as to have corrected visual acuity 5/200 or 
less, in both eyes, or concentric contraction of the visual 
fields to 5 degrees or less; or is a patient in a nursing 
home on account of mental or physical incapacity; or 
otherwise establishes a factual need for aid and attendance.  

The basic criteria for determining the need for regular aid 
and attendance, pursuant to the provisions of 38 
C.F.R.§ 3.352(a) (2001), are as follows: inability of the 
claimant to dress or undress herself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  For these purposes, bedridden 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions that the claimant is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as to 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  

In addition, if the criteria for special monthly pension 
based on the need for regular aid and attendance are not met, 
special monthly pension can be awarded to a surviving spouse 
based on housebound status if the claimant is permanently 
housebound by reason of disability.  The permanent housebound 
requirement is met when the surviving spouse is substantially 
confined to her home or immediate premises by reason of 
disability or disabilities and it is reasonably certain these 
will remain throughout the surviving spouse's lifetime.  
38 C.F.R. § 3.351 (2001).

When entitlement to a VA benefit cannot be established 
without a VA examination and the claimant, and the 
examination was scheduled in conjunction with a pension 
claim, the benefit will be denied.  38 C.F.R. § 3.655(b) 
(2001).  The examination scheduled in March 2000 was for the 
purpose of determining whether she had disabilities that met 
the requirements for aid and attendance or housebound 
benefits.  Her entitlement could not be determined without 
such an examination.  Therefore it was necessary.  

She failed to report for the scheduled examination on the 
grounds that she did not want such an examination, and could 
not take time from work.  A desire not to have an 
examination, does not constitute good cause.  Difficulty in 
getting time off from work could constitute good cause, but 
the appellant suggested that she would never take time off 
from work for an examination.  It is difficult to conceive of 
employment that would preclude ever taking time off for a 
medical examination.  The Board concludes that she did not 
have good cause for failing to report for the scheduled VA 
examination.

Under the provisions of 38 C.F.R. § 3.655, her claim must be 
denied.

On the basis of the current record, the appellant does not 
meet the criteria for special monthly pension..  

There is no evidence demonstrating that the appellant is 
blind within the definition of 38 C.F.R. § 3.351, and she has 
not so contended.  Moreover, the appellant has not argued, 
nor does the evidence show, that she is bedridden or a 
patient in a nursing home due to mental or physical 
disability.  In fact, the most recent evidence indicates that 
the veteran is physically active and employed.  There is also 
no current evidence that suggests that the veteran's physical 
disabilities have significantly limited her activities and 
certainly does not in any way suggest that she cannot bathe 
herself, dress herself, keep herself ordinarily clean and 
presentable, or attend to the wants of nature.  

The nature of the appellant's current disabilities have not 
been shown to involve the need for any prosthetic or 
orthopedic devices and there is no evidence of disability 
affecting her upper extremities that would prevent her from 
feeding herself.  There is no evidence that the appellant 
requires assistance with food preparation or that assistance 
is necessary to protect her from the dangers and hazards of 
incident to her daily environment.  In short, the evidence of 
record is against finding a factual need for aid and 
assistance.  

In regard to the claim for special monthly pension based on 
being housebound, the evidence of record also does not 
demonstrate that the appellant is confined to her home or 
immediate vicinity by reason of disability that will likely 
remain throughout the appellant's lifetime.  Rather, the 
available evidence demonstrates the contrary in that the 
record indicates that the veteran is employed and enjoys an 
active life style.  Accordingly, the Board must conclude that 
the requirements for special monthly pension based on 
housebound status have also not been met in the appellant's 
case.  


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance of another person or due to being 
housebound is denied.  






		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

